DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 08/26/2022, in which claims 12-18 were withdrawn, has been entered.

Election/Restrictions
Applicant’s election without traverse of Invention group I in the reply filed on 08/26/2022 is acknowledged.
Applicant’s election of species 1c in the reply filed on 08/26/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8 of copending Application No. 17/098493. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of copending Application teach every features of claim 1 of the instant application, claim 1 of copending Application teach every features of claim 19 of the instant application, claims 1, 3-7 of copending Application teach every features of claims 1-6 of the instant application except the limitation “the channel structure defining an active area located between a source and a drain.” However, the above limitation directs to a known feature of a transistor device. Thus, it would have been recognized by one of ordinary skill in the art that including the channel structure defining an active area located between a source and a drain to the device of claims 1, 3-7 of copending Application would have yielded no more than predicable results with a reasonable expectation of success.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, claim 8 recites the limitation “a charge carrier mobility of at least approximately 0.01 cm2V-1s-1”. It is unclear the upper bound of the range thus the metes and bounds of the claim limitation is unclear and undefined. 

Regarding claim 9, claim 9 recites the limitation “a charge carrier mobility of at least approximately 1 cm2V-1s-1”. It is unclear the upper bound of the range thus the metes and bounds of the claim limitation is unclear and undefined. 

Claim 11 recites the limitation "The organic field effect transistor of claim 1, wherein the organic semiconductor layer comprises an amorphous layer within the isolation region”.  There is insufficient antecedent basis for this limitation the isolation region" in the claim.
	For the purpose of this Action, the limitation of claim 11 will be interpreted and examined as --The organic field effect transistor of claim 10, wherein the organic semiconductor layer comprises an amorphous layer within the isolation region--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 10, 19-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Shiba et al. (US Pub. 20090001361).
Regarding claim 1, Shiba et al. discloses in Fig. 18 an organic field effect transistor comprising: 
a channel structure [30 and 9] or [32 and 9] defining an active area located between a source [5] and a drain [5], the channel structure [30 and 9] or [32 and 9] comprising a photoalignment layer [30 or 32] and an organic semiconductor layer [9] disposed directly over the photoalignment layer [30 or 32].

Regarding claim 2, Shiba et al. discloses in paragraph [0024], [0088]-[0090], Figs. 19-20 wherein the photoalignment layer (SAM films/polarizable film) comprises a material selected from the group consisting of azo-compounds, polyimides, polysilanes, polystyrenes, polyesters, cinnamates, coumarins, chalconyls, tetrahydrophthalimides, and maleimides [polysilanes, when SAM formed from chemical formulas having X being silane group; polyesters, when SAM formed from chemical formula 8, 10].

Regarding claim 3, Shiba et al. discloses in paragraph [0024], [0054]-[0058] and [0089], wherein the photoalignment layer [polarizable film] is configured to influence an orientation of molecules within the organic semiconductor layer [9]. 
In addition, “configured to influence an orientation of molecules within the organic semiconductor layer” is an inherent property of the materials. Shiba discloses photoalignment layer comprising the claimed materials, thus it appears that Shiba’s photoalignment layer would influence an orientation of molecules within the organic semiconductor layer.  See MPEP 2112.01.

Regarding claim 5, Shiba et al. discloses in paragraph [0076] wherein the organic semiconductor layer [9] comprises a polycyclic aromatic hydrocarbon [pentacene].

Regarding claim 6, Shiba et al. discloses in paragraph [0076] wherein the organic semiconductor layer [9] comprises a molecule selected from the group consisting of naphthalene, anthracene, tetracene, pentacene, pyrene, polycene, fluoranthene, benzophenone, benzochromene, benzil, benzimidazole, benzene, hexachlorobenzene, nitropyridine-N-oxide, benzene-1, 4-dicarboxylic acid, diphenylacetylene, N-(4-nitrophenyl)-(s)-prolinal, 4,5-dicyanoimidazole, benzodithiophene, cyanopyridine, thienothiophene, stilbene, and azobenzene [pentacene].

Regarding claim 7, Shiba et al. discloses in Fig. 18 
a gate structure [2] located proximate to the channel structure, the gate structure [2] configured to control the conductivity of the channel structure within the active area.

Regarding claim 10, Shiba discloses in Fig. 18, wherein the organic semiconductor layer [9] comprises an isolation region [region between 2 transistors] adjacent to the active area.

Regarding claim 19, Shiba discloses in Fig. 18, paragraph [0099]-[0105] an organic field effect transistor comprising a photoalignment layer [30 or 32] and an organic semiconductor layer [9] disposed directly over the photoalignment layer [30 or 32], wherein a first region [region formed on [30 or 32] of the organic semiconductor layer [9] is characterized by a first charge carrier mobility and a second region [region formed on 31 or 32] of the organic semiconductor layer [9] is characterized by a second charge carrier mobility [Note, charge carrier mobility is a property of material. Shiba discloses an organic semiconductor layer having the same material and formed in the same structure as claimed. Thus, an organic semiconductor layer disclosed by Shiba would have the same property as the claimed organic semiconductor layer].     

Regarding claim 20, Shiba et al. discloses in Fig. 18 
wherein the first region is located within an active area between a source [5] and a drain [5] and the second region comprises an isolation region [31, 33 and 10] located adjacent to the active area.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shiba et al. (US Pub. 20090001361) as applied to claim 1 above and further in view of Hashizume et al. (US Pub. 20080315191).
Regarding claim 4, Shiba et al. fails to disclose wherein the organic semiconductor layer comprises a polycrystalline layer or a single crystal layer.
However, Shiba et al. discloses the organic semiconductor layer comprises pentacene.   
Hashizume et al. discloses in paragraph [0037], pentacene crystal (single crystal or polycrystalline) is used as the organic semiconductor.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Hashizume et al. into the method of Shiba et al. to include wherein the organic semiconductor layer comprises a polycrystalline layer or a single crystal layer. The ordinary artisan would have been motivated to modify Shiba et al. in the above manner for the purpose of providing suitable pentacene crystal to be used as the organic semiconductor [paragraph [0037] of Hashizume et al.].

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shiba et al. (US Pub. 20090001361) as applied to claim 1 above and further in view of Sakamoto “Light exposure dependence of field-effect mobility of pentacene thin films deposited on very thin polyimide photo-alignment layers, 2012.”
Regarding claims 8 and 9, Shiba et al. fails to explicitly disclose 
wherein the organic semiconductor layer is characterized by a charge carrier mobility of at least approximately 0.01 cm2V-1s-1 within the active area along a direction between the source and the drain; 
wherein the organic semiconductor layer is characterized by a charge carrier mobility of at least approximately 1 cm2V-1s-1 within the active area along a direction between the source and the drain.
However, Shiba et al. discloses the organic semiconductor layer [9] formed of pentacene and is formed on the photoalignment layer comprising a material selected from the group polysilanes (when SAM formed from chemical formulas having X being silane group) or polyesters (when SAM formed from chemical formula 8, 10). 
Therefore, Shiba discloses the organic semiconductor layer that is formed of the same material and is formed in the same structure as the claimed organic semiconductor layer. Thus, Shiba’s organic semiconductor layer would have a property of “a charge carrier mobility of at least approximately 0.01 cm2V-1s-1 within the active area along a direction between the source and the drain” or “a charge carrier mobility of at least approximately 1 cm2V-1s-1 within the active area along a direction between the source and the drain”. See MPEP 2112.01.
For further support, Sakamoto is cited.
Sakamoto discloses in page 2 that 
wherein the organic semiconductor layer is characterized by a charge carrier mobility of at least approximately 0.01 cm2V-1s-1 within the active area along a direction between the source and the drain; 
wherein the organic semiconductor layer is characterized by a charge carrier mobility of at least approximately 1 cm2V-1s-1 within the active area along a direction between the source and the drain.
Sakamoto further suggests that a charge carrier mobility of the organic semiconductor layer [pentacene] can be optimized by optimized the alignment degree and/or the thickness of the photoalignment layer. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Sakamoto into the method of Shiba et al. to include wherein the organic semiconductor layer is characterized by a charge carrier mobility of at least approximately 0.01 cm2V-1s-1 within the active area along a direction between the source and the drain; wherein the organic semiconductor layer is characterized by a charge carrier mobility of at least approximately 1 cm2V-1s-1 within the active area along a direction between the source and the drain. The ordinary artisan would have been motivated to modify Shiba in the above manner for the purpose of providing desired charge carrier mobility of the organic semiconductor layer. Further, it would have been obvious to modify Shiba et al. to provide the claimed range for at least the purpose of optimization and routine experimentation. The claimed ranges are merely optimizations, and as such are not patentable over the prior art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shiba et al. (US Pub. 20090001361) as applied to claim 10 above and further in view of Lee et al. (US Pub. 20060118697).
Regarding claim 11, Shiba et al. discloses in Fig. 18 and paragraph [0071]
wherein the organic semiconductor layer comprises a passivation layer [10] within the isolation region.
Shiba fails to disclose 
the passivation layer comprises an amorphous layer.
Lee et al. discloses in paragraph [0139] 
the passivation layer comprises an amorphous layer.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Lee et al. into the method of Shiba et al. to include the passivation layer comprises an amorphous layer. The ordinary artisan would have been motivated to modify Shiba et al. in the above manner for the purpose of providing suitable materials of a passivation layer [paragraph [0139] of Lee et al.]. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art discloses similar materials, devices and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686. The examiner can normally be reached 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822